*448RESOLUCIÓN
Examinada la Solicitud de reconsideración y segunda moción urgente de reinstalación al ejercicio de la abogacía presentada por la Leda. Cynthia Iglesias Quiñones en re-presentación del Sr. Juan José Bernal Sánchez, se provee “no ha lugar”.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo constar la expresión siguiente:
Al igual que la Comisión de Reputación, no tengo duda de que el Sr. Juan José Bernal Sánchez está rehabilitado. No tengo base para cuestionar eso. No obstante, eso no es suficiente para reinstalar su licencia de abogado. Mi punto de vista es este: Igual que no dejaría que un pedófilo trabaje con niños aunque esté rehabilitado y haya cumplido su condena tam-poco, dejaría a un narcotraficante tener una licencia de abo-gado, aunque esté rehabilitado y haya cumplido su condena. Creo que, como ciudadano, el señor Bernal Sánchez puede ha-cer muchas cosas, pero no debe dedicarse a trabajar en el sis-tema de justicia que una vez laceró profundamente.
La Jueza Presidenta Oronoz Rodríguez reconsideraría y emitió un voto particular disidente. El Juez Asociado Señor Kolthoff Caraballo reconsideraría. El Juez Asociado Señor Colón Pérez no intervino.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo